Fourth Court of Appeals
                                San Antonio, Texas
                                      August 5, 2015

                                   No. 04-15-00259-CV

                               CITY OF SAN ANTONIO,
                                      Appellant

                                             v.

         Roxana TENORIO, Individually and on Behalf of Pedro Tenorio, Deceased,
                                     Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-14704
                        Honorable Stephani Walsh, Judge Presiding


                                      ORDER
    Appellant's unopposed first motion for extension of time to file reply brief is hereby
GRANTED. Time is extended to August 24, 2015.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court